Title: To Benjamin Franklin from David Hartley, 17 July 1780
From: Hartley, David
To: Franklin, Benjamin


My dear friend,
London, July 17, 1780.
Inclosed I send you a copy of a conciliatory bill which was proposed in the house of commons on the 27th of last month. It was rejected. You and I have had so much intercourse upon the subject of restoring peace between Great Britain and America, that I think there is nothing farther left to be said upon the subject. You will perceive by the general tenor of the bill that it proposes a general power to treat. It chalks out a line of negociation in very general terms. I remain in the sentiments which I ever have, and which I believe I ever shall entertain, viz. those of seeking peace upon honourable terms. I shall always be ready and most desirous to conspire in any measures which may facilitate peace. I am ever, your most affectionate,
D. Hartley.
